Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16-20 are objected to because of the following informalities:  Claim 15 is a method claim, however, claims 16-20 which are dependent on claim 15 are apparatus claims which are inconsistent with claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neitzell et al (10,001,371) in view of official notice.
Neitzell et al substantially discloses the method as claimed including the steps of coupling an orientation sensor (110) to a level comprising: a top planar surface (918); and a bottom planar surface (922) (see paragraphs [0068], [0082] and figures 7, 25) along with a cartridge assembly system, but lacks the specific structures claimed.  Official notice is taken that the cartridge systems are common with various elements to attach electronics in a device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cartridge system of Neitzell considering that a cross bar (958) including a horizontal portion (970) and vertical portions (974) is inserted to an interior of a frame (912) (see paragraph [0084] and figure 27). And the second feature would be easily conceived from the disclosure of Neitzell considering that each of the pins (994) is received by a pin aperture (996) in a horizontal portion (970) of the crossbar (958) to assist in aligning the crossbar (958) with an electronics case (954), once the electronics case (954) is fitted within a front opening (938) (see paragraph [0085] and figures 25-26).
Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neitzell et al (10,001,371) in view of Chen (2011/0162945).
The device as claimed in claims 9-14 is substantially disclosed by Neitzell et al with a level comprising: a top planar surface (918); a bottom planar surface (922); an orientation sensor (110); and a push button (102) (see paragraphs [0066], [0068], [0082] and figures 7, 25), but lack a display that emits an image

.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The device as claimed in claims 1-8 is not disclosed or taught by the prior art with a light impediment between the light sensor and the primary channel, the light impediment configured to interfere with light transiting from the front surface to the light sensor; and a display that emits an image that corresponds to the orientation difference, the image comprising a brightness that is at least partly based on a measurement by the light sensor including the remaining limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855